Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of September 21,
2018, by and among Dthera Sciences, a Nevada corporation (and together with all
of its current and future, direct and/or indirect, wholly owned and/or partially
owned Subsidiaries, collectively, the “Company”), and each purchaser identified
on the signature pages hereto (each, including its successors and assigns, a
“Purchaser” and, collectively, the “Purchasers”).

 

RECITALS

 

A.      The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act (as defined below), and/or Rule 506(b)
of Regulation D (“Regulation D”) as promulgated by the United States Securities
and Exchange Commission under the Securities Act.

 

B.       Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell at the closing, upon the terms and conditions stated in
this Agreement, the Notes (in the form annexed hereto as Exhibit A), the
Warrants (in the form annexed hereto as Exhibit B) and the Commitment Shares,
all in the amounts and for the price set forth on Schedule 1 hereto.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser hereby
agrees as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1        Defined Terms. In addition to terms defined elsewhere in this
Agreement or in any supplement, amendment or exhibit hereto, when used herein,
the following terms shall have the following meanings:

 

(a)               “Alternate Conversion Price” has the meaning set forth in the
Notes.

 

(b)               “Affiliate” means any Person which, directly or indirectly,
owns or controls, on an aggregate basis, a ten percent (10%) or greater interest
in any other Person, or which is controlled by or is under common control with
any other Person.

 

(c)               “Business Day” means any day other than a Saturday or Sunday
or any other day on which the Federal Reserve Bank of New York is closed.

 

(d)               “Closing” means a time of issuance and sale by the Company of
the Notes, the Warrants and the Commitment Shares to the Purchasers.

 

(e)               “Closing Date” means a date on which the Notes, the Warrants
and the Commitment Shares are purchased by the Purchasers from the Company.

 

(f)                “Closing Statement” means the Closing Statement on Annex A
attached hereto.

 

(g)               “Collateral Date” has the meaning set forth in the Security
Agreement

 

 

 



 1 

 

 

(h)               “Commitment Shares” means an aggregate of 1,000,000 shares of
Common Stock (as adjusted to give effect to any stock split or reverse stock
split occurring between the date of this Agreement and the issuance thereof) to
be issued to each Purchaser within five (5) Business Days of the Closing in
consideration for the Purchaser’s execution and delivery of this Agreement.

 

(i)                 “Contingent Obligation” means, as to any Person, any direct
or indirect liability, contingent or otherwise, of that Person with respect to
any indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(j)                 “Common Stock” means (i) the Company’s common stock, $0.001
par value per share, and (ii) any capital stock into which such common stock
shall have been changed or any share capital resulting from a reclassification
of such common stock.

 

(k)               “Common Stock Equivalents” means any capital stock or other
security of the Company that is at any time and under any circumstances directly
or indirectly convertible into, exercisable or exchangeable for, and/or which
otherwise entitles the holder thereof to acquire, any capital stock or other
security of the Company (including, without limitation, Common Stock).

 

(l)                 “Conversion Date” has the meaning set forth in the Notes.

 

(m)             “Conversion Shares” means all shares of Common Stock issuable
upon conversion of any portion of the Notes and/or as any other payment due
under the Notes including, but not limited to interest and/or otherwise, but
solely to the extent and subject to the Conditions set forth in the Notes,
including, but not limited to, shares of Common Stock, Common Stock Equivalents
and shares of Common Stock and/or other securities of the Company issuable upon
exercise, exchange and/or conversion of such Common Stock Equivalents.

 

(n)               “Dollar(s)” and “$” means lawful money of the United States.

 

(o)               “Environmental Laws” means any and all laws, rules, orders,
regulations, statutes, ordinances, guidelines, codes, decrees, or other legally
enforceable requirements (including, without limitation, common law) of any
international authority, foreign government, the United States, or any state,
local, municipal or other governmental authority, regulating, relating to or
imposing liability or standards of conduct concerning protection of the
environment or of human health, or employee health and safety, as has been, is
now, or may at any time hereafter be, in effect.

 

(p)               “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such Equity Interest.

 

(q)               “Event of Default” shall have the meaning set forth in the
Notes.

 

(r)                “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(s)                “GAAP” means generally accepted accounting principles in the
United States of America as in effect from time to time.

 

 

 



 2 

 

 

(t)                “Indebtedness” means, with respect to any Person at any date,
without duplication, (a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person for the deferred purchase price of property
or services (but excluding trade payables incurred in the ordinary course of
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or the Purchasers under such agreement in the event of default are
limited to repossession or sale of such property), (e) all capital lease
obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit,
surety bond or similar facilities, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any capital stock of such Person, (h) all obligations for any earn-out
consideration, (i) the liquidation value of preferred capital stock of such
Person, (j) all guarantee obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (i) above, (k) all obligations of
the kind referred to in clauses (a) through (i) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any lien on property (including, without limitation, accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and all obligations of such
Person in respect of hedge agreements; and (l) all Contingent Obligations in
respect to indebtedness or obligations of any Person of the kind referred to in
clauses (a)-(k) above. The Indebtedness of any Person shall include, without
duplication, the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

 

(u)               “Liens” or “liens” means a lien, mortgage, charge pledge,
security interest, encumbrance, right of first refusal, preemptive right or
other restriction, or other clouds on title.

 

(v)               “Purchaser UCC Filings” shall have the meaning set forth in
the definition of “Transaction Documents” set forth in this Section 1.

 

(w)              “Liabilities” means all direct or indirect liabilities,
Indebtedness and obligations of any kind of Company to the Purchasers, howsoever
created, arising or evidenced, whether now existing or hereafter arising
(including those acquired by assignment), absolute or contingent, due or to
become due, primary or secondary, joint or several, whether existing or arising
through discount, overdraft, purchase, direct loan, participation, operation of
law, or otherwise, including, but not limited to, pursuant to the Notes, this
Agreement and/or any of the other Transaction Documents, all accrued but unpaid
interest on the Notes the principal, any letter of credit, any standby letter of
credit, and/or outside attorneys’ and paralegals’ fees or charges relating to
the preparation of the Transaction Documents and the enforcement of each
Purchaser’s rights, remedies and powers under this Agreement, the Notes and/or
the other Transaction Documents.

 

(x)                “Material Adverse Effect” means a material adverse effect on
(a) the business, assets, property, operations, or condition (financial or
otherwise) of the Company, (b) the validity or enforceability of this Agreement
or any of the other Transaction Documents or (c) the rights or remedies of the
Purchasers hereunder or thereunder.

 

(y)               “Notes” means all of the Original Issue Discount Senior
Secured Convertible Promissory Notes due six (6) months from the date of
issuance by the Company that are owned by the Purchasers, which, subject to the
terms and conditions set forth in this Agreement, shall be purchased from the
Company pursuant to this Agreement; the form of Note is annexed hereto as
Exhibit A and any and all Note(s) issued in exchange, transfer or replacement of
the Notes.

 

(z)                “OFAC” means the United States Department of the Treasury’s
Office of Foreign Assets Control.

 

(aa)              “OFAC Regulations” means the regulations promulgated by OFAC,
as amended from time to time.

 

 

 



 3 

 

 

(bb)            “Permitted Cross-Over Financing” means the consummation of any
financing by the Company, including, but not limited to, a financing pursuant to
which the Company offers debt or equity securities, for aggregate gross proceeds
not to exceed $5,000,000.00, or pursuant to which all outstanding Liabilities
pursuant to the Notes are required to be repaid in full.

 

(cc)             “Permitted Indebtedness” means Indebtedness of the Company
evidenced by the Notes, this Agreement and/or any other Transaction Document in
favor of the Purchasers, including all Liabilities, and any other Indebtedness
of the Company outstanding as of the date hereof as disclosed to the Purchasers
in the Disclosure Schedules (as defined in the Security Agreement).

 

(dd)             “Permitted Lien” has the meaning set forth in the Security
Agreement.

 

(ee)             “Person” means any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated organization, association,
corporation, institution, entity, party or government (whether national,
federal, state, county, city, municipal or otherwise including, without
limitation, any instrumentality, division, agency, body or department thereof).

 

(ff)               “Pledged Securities” has the meaning set forth in the
definition of “Transaction Documents”

 

(gg)            “Principal Market” means the principal Trading Market on which
the Common Stock is listed or quoted for trading on the date in question.

 

(hh)            “Purchase Price” means the price to be paid by each Purchaser,
in cash to purchase such Purchaser’s Note, Warrants and Commitment Shares.

 

(ii)               “Purchasers’ Expenses” has the meaning set forth in
Section 2.4.

 

(jj)               “Qualified Offering” has the meaning set forth in the Notes.

 

(kk)             “Required Reserve Amount” has the meaning set forth in
Section 4.1(n).

 

(ll)               “SEC” or “Commission” means the United States Securities and
Exchange Commission.

 

(mm)           “SEC Reports” has the meaning set forth in Section 3.1(z) hereof.

 

(nn)             “Securities” means the Notes, the Warrants and the Commitment
Shares purchased pursuant to this Agreement and all Underlying Shares and any
securities of the Company issued in replacement, substitution and/or in
connection with any exchange, conversion and/or any other transaction pursuant
to which all or any of such securities of the Company to the Purchasers.

 

(oo)             “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

 

(pp)            “Security Agreement” means the Security Agreement, dated on or
about the date hereof, by and among the Company, the Subsidiaries of the
Company, and the Purchasers as hereinafter amended and/or supplemented
altogether with all exhibits, schedules and annexes to such Security Agreement,
pursuant to which the Notes and the Subsidiary Guarantee are secured by the
Collateral, which security interest in the Collateral shall be perfected by the
Purchasers’ UCC-1, filed with the Secretary of State of the State of Nevada, to
the extent perfectable by the filing of a UCC-1 Financing Statement and such
other documents and instruments related thereto, which Security Agreement is
annexed hereto as Exhibit C.

 

 

 



 4 

 

 

(qq)             “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

 

(rr)               “Solvent” means, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person; (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured; (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (d) such Person is not engaged in a business or transaction, and is
not about to engage in a business or transaction, for which such Person’s
property would constitute and unreasonably small capital. The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

(ss)             “Subsidiary” means, with respect to any Person, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person all of the Company’s
Subsidiaries are set forth on Schedule 3.1(a) hereto.

 

(tt)               “Subsidiary Guarantee” means the Subsidiary Guarantee, dated
the date hereof, by each Subsidiary in favor of the Purchasers, in the form of
Exhibit D annexed hereto.

 

(uu)             “Trading Day” means a day on which the principal Trading Market
is open for trading.

 

(vv)             “Trading Market” means any of the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange, any market or
quotation service of the OTC Markets Group or the OTC Bulletin Board (or any
successors to any of the foregoing).

 

(ww)           “Transaction Documents” means, collectively, this Agreement, the
Notes, the Warrants, the Security Agreement (in the form annexed hereto as
Exhibit C), the Subsidiary Guarantee (in the form annexed hereto as Exhibit D)
and all financing statements (or comparable documents now or hereafter filed in
accordance with the UCC or other comparable or similar laws, rules or
regulations) in favor of the Purchasers as secured parties perfecting all Liens
the Purchasers have on the Collateral (which security interests and Liens of the
Purchasers shall be senior to all Indebtedness of the Company), all of the
issued and outstanding capital stock of each Subsidiary of the Company (the
“Pledged Securities”), which Pledged Securities are being pledged by the Company
to the Purchasers to secure the Company’s obligations to the Purchasers under
the Notes and all documents necessary to transfer the Pledged Securities to the
Purchasers as provided in the Security Agreement, and such other documents,
instruments, certificates, supplements, amendments, exhibits and schedules
required and/or attached pursuant to this Agreement and/or any of the above
documents, and/or any other document and/or instrument related to the above
agreements, documents and/or instruments, and the transactions hereunder and/or
thereunder and/or any other agreement, documents or instruments required or
contemplated hereunder or thereunder, whether now existing or at any time
hereafter arising.

 

(xx)              “Transfer Agent” means Interwest Transfer Company, the current
transfer agent of the Company, with a mailing address of 1981 East Murray
Holladay Road, Suite 100, Salt Lake City, UT 84117 and a phone number of
801-272-9294, and any successor transfer agent of the Company.

 

 

 



 5 

 

 

(yy)             “UCC” means the Uniform Commercial Code of as in effect from
time to time in the State of New York; provided, however, that, in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection, priority, or remedies with respect to the Purchasers’ Liens on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of New York, the term “UCC” shall mean
the Uniform Commercial code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies.

 

(zz)              “Underlying Shares” means all Conversion Shares and Warrant
Shares.

 

(aaa)            “Variable Rate Transaction” shall have the meaning set forth in
Section 4.02(n) of this Agreement.

 

(bbb)          “Warrant(s)” means the five (5)-year Common Stock Purchase
Warrants of the Company, the form of which is annexed hereto as Exhibit B.

 

(ccc)            “Warrant Shares” means all shares of Common Stock issuable upon
exercise of the Warrants and/or any other securities issuable upon exercise of
the Warrants.

 

1.2        Other Definitional Provisions.

 

(a)               Use of Defined Terms. Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Transaction Documents or any certificate or other document made or
delivered pursuant hereto or thereto.

 

(b)               Accounting Terms. As used herein and in the other Transaction
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, accounting terms relating to the Company not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts referred to herein shall be made
without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company at “fair value”, as defined
therein, and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof).

 

(c)               Construction. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
section, schedule and exhibit references are to this Agreement unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(d)               UCC Terms. Terms used in this Agreement that are defined in
the UCC shall, unless the context indicates otherwise or are otherwise defined
in this Agreement, have the meanings provided for by the UCC.

 

ARTICLE 2
PURCHASE AND SALE OF NOTES, WARRANTS AND COMMITMENT SHARES

 

2.1       The Closing. The Closing shall occur at 10:00 am (EDT) on the Closing
Date at the offices of Robinson Brog Leinwand Greene Genovese & Gluck P.C., 875
Third Avenue, 9th Floor, New York, New York 10022, on the first (1st) Trading
Day on which the conditions to the Closing set forth in Article 5 hereof are
satisfied or waived in writing as provided elsewhere herein, or on such other
date and time as agreed to by the Company and each Purchaser.

 

 

 



 6 

 

 

2.2       Conditions to Purchase of Notes and Warrants. Subject to the terms and
conditions of this Agreement, each Purchaser will at the Closing purchase from
the Company the Notes and Warrants in the amounts and for the Purchase Price as
set forth on Schedule 1, provided that (i) no Event of Default (or event that
with the passage of time or the giving of notice, or both, would become an Event
of Default) shall have occurred or would result therefrom, other than as set
forth on Schedule 2.2; and (ii) the applicable conditions in Article 5 shall
have been satisfied.

 

2.3       Purchase Price and Payment of the Purchase Price for the Notes and
Warrants. The Purchase Price for the Notes and Warrants to be purchased by the
Purchasers at the Closing shall be as set forth on Schedule 1 and shall be paid
at the Closing (less all of the Purchasers’ Expenses (as defined below)) by the
Purchasers by wire transfer of immediately available funds to the Company in
accordance with the Company’s written wiring instructions, against delivery of
the Notes and Warrants.

 

2.4       Purchasers’ Costs and Expenses. On the Closing Date, subject to the
limitations set forth below, all direct and indirect costs and expenses of the
Purchasers related to the negotiation, due diligence, preparation, closing, and
all other items regarding or related to this Agreement and the other Transaction
Documents and all of the transactions contemplated herein and/or therein,
including, but not limited to, the legal fees and expenses of the Purchasers’
legal counsel (collectively, the “Purchasers’ Expenses”), shall be due and
payable from the Company to the Purchasers; and the Purchasers shall subtract
from their respective Purchase Price to be paid to the Company for the purchase
of the Notes and Warrants, all of such Purchasers’ Expenses. Although the
Purchasers’ Expenses are the sole responsibility and obligation of the Company,
but are being subtracted by the Purchasers from their respective Purchase Price
actually paid to the Company, such Purchasers’ Expenses shall constitute part of
such Purchase Price and shall not directly and/or indirectly reduce and or
result in any set-off the aggregate principal amount of the Note or result in a
set-off and/or reduction of any other funds owed by the Company to the
Purchasers. Notwithstanding anything to the contrary contained herein, the
Company’s responsibility for the Purchasers’ Expenses shall not exceed
$25,700.00 to be allocated as follows: (i) to the legal fees and expenses of the
Purchasers’ legal counsel in a sum not to exceed $25,000.00 and (ii) to other
Purchasers’ Expenses in a sum not to exceed $700.00.

 

2.5       Commitment Shares. In consideration for each Purchaser’s execution and
delivery of this Agreement, at the Closing, the Company shall deliver to such
Purchaser the number of Commitment Shares as set forth on Schedule 1.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES; OTHER ITEMS

 

3.1        Representation and Warranties of the Company. Except as set forth in
the Disclosure Schedules, which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules (but in no event shall qualify any indemnity obligation of
the Company hereunder), the Company (which for purposes of this Section 3.1
means the Company and all of its Subsidiaries) represents and warrants to each
Purchaser that on each Closing Date (unless as of a specific date set forth
below):

 

(a)               Subsidiaries. All of the direct and indirect subsidiaries of
the Company and the locations thereof are set forth on Schedule 3.1(a). Except
as set forth on Schedule 3.1(a), the Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all of the issued and outstanding shares of capital stock or
other interests of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities. Schedule 3.1(a) sets forth, as of the Closing Date, the
jurisdiction of organization and the location of the Company’s and its
subsidiaries’ executive offices and other places of business.

 

(b)               Organization, Etc. The Company and each of the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
state of their respective organization and are duly qualified and in good
standing or has applied for qualification as a foreign corporation authorized to
do business in each jurisdiction where, because of the nature of its activities
or properties, such qualification is required except where the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect.

 

 

 



 7 

 

 

(c)               Authorization: No Conflict. The execution, delivery and
performance of the Transaction Documents and the transactions contemplated
thereby by the Company, including, but not limited to, the sale and issuance of
the Notes, the Warrants and the Commitment Shares for the Purchase Price, the
reservation for issuance of the shares of Common Stock required to be reserved
pursuant to the terms of the Notes and the Warrants and of the sale and issuance
the Conversion Shares into which the Notes are convertible and the Warrant
Shares issuable upon exercise of the Warrant (i) are within the Company’s
corporate powers, (ii) have been duly authorized by all necessary action by or
on behalf of the Company (and/or its stockholders to the extent required by
law), (iii) the Company has received all necessary and/or required governmental,
regulatory and other approvals and consents (if any shall be required), (iv) do
not and shall not contravene or conflict with any provision of, or require any
consents under (1) any law, rule, regulation or ordinance, (2) the Company’s
organizational documents; and/or (3) any agreement, credit facility, debt or
other instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected except
as would not reasonably be expected to have a Material Adverse Effect, and (v)
do not result in, or require, the creation or imposition of any Lien and/or
encumbrance on any of the Company’s properties or revenues pursuant to any law,
rule, regulation or ordinance or otherwise.

 

(d)              Validity and Binding Nature. The Transaction Documents to which
the Company is a party are the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization and other similar laws of general application affecting the
rights and remedies of creditors and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

(e)               Title to Assets. The Company and the Subsidiaries have good
and marketable title in fee simple to all real property owned by them and good
and marketable title in all personal property owned by them that is material to
the business of the Company and the Subsidiaries, all as described in the SEC
Reports, in each case free and clear of all Liens, except for (i) Liens as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and (ii) Liens for the payment of federal, state or other
taxes, for which appropriate reserves have been made therefor in accordance with
GAAP and the payment of which is neither delinquent nor subject to penalties.
Any real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

 

(f)                No Violations of Laws. The Company is not in violation of any
law, ordinance, rule, regulation, judgment, decree or order of any federal,
state or local governmental body or court and/or regulatory or self-regulatory
body, except as would not reasonably be expected to have a Material Adverse
Effect.

 

(g)               Taxes. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(h)               Employee Benefit Plans. The term “Plan” means an “employee
pension benefit plan” (as defined in Section 3 of Employee Retirement Income
Security Act of 1974, as amended from time to time (“ERISA”)) which is or has
been established or maintained, or to which contributions are or have been made,
by the Company. Each plan and/or employee benefit plan (as defined in Section
3(3) of ERISA), if any, maintained by the Company complies in all material
respects with all applicable requirements of law and regulations and all
payments and contributions required to be made with respect to such plans have
been timely made.

 

 

 



 8 

 

 

(i)                 Federal Laws and Regulations. The Company is not (i) an
“investment company” or a company “controlled”, whether directly or indirectly,
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended; or (ii) engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System).

 

(j)                 Fiscal Year. The fiscal year of the Company ends on December
31 of each year.

 

(k)               Officers and Ownership. As of the date hereof, the Persons set
forth in the SEC Reports (i) hold the respective office or offices, position or
positions (including director positions if a director), in the Company and (ii)
except as may be updated by a subsequent filing of Form 4 or 5, own the
percentage of each and every class of issued and outstanding capital stock,
other ownership interests and/or securities of the Company and the voting power
over said capital stock, other ownership interests and/or securities of the
Company.

 

(l)                 Rule 506(d) Bad Actor Disqualification Representations and
Covenants.

 

(i)           No Disqualification Events. Neither the Company, nor any of its
predecessors, affiliates, any manager, executive officer, other officer of the
Company participating in the offering, any beneficial owner (as that term is
defined in Rule 13d-3 under the Exchange Act) of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity as of the date of this Agreement and
on the Closing Date (each, a “Company Covered Person” and, together, “Company
Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
(A) the identity of each person that is a Company Covered Person; and
(B) whether any Company Covered Person is subject to a Disqualification Event.
The Company will comply with its disclosure obligations under Rule 506(e).

 

(ii)           Other Covered Persons. The Company is not aware of any person
(other than any Company Covered Person) who has been or will be paid (directly
or indirectly) remuneration in connection with the purchase and sale of the
Notes, the Warrants and/or the Commitment Shares who is subject to a
Disqualification Event (each, an “Other Covered Person”).

 

(iii)         Reasonable Notification Procedures. With respect to each Company
Covered Person, the Company has established procedures reasonably designed to
ensure that the Company receives notice from each such Company Covered Person of
(A) any Disqualification Event relating to that Company Covered Person, and (B)
any event that would, with the passage of time, become a Disqualification Event
relating to that Company Covered Person; in each case occurring up to and
including the Closing Date.

 

(iv)         Notice of Disqualification Events. The Company will notify the
Purchasers immediately in writing upon becoming aware of (A) any
Disqualification Event relating to any Company Covered Person and (B) any event
that would, with the passage of time, become a Disqualification Event relating
to any Company Covered Person and/or Other Covered Person.

 

(m)              Accuracy of Information, etc. No statement or information
contained in this Agreement, the SEC Reports, any other Transaction Document or
any other document, certificate or statement furnished to the Purchasers by or
on behalf of the Company in writing for use in connection with the transactions
contemplated by this Agreement and/or the other Transaction Documents contained,
as of the date such statement, information, document or certificate was made or
furnished, as the case may be, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein, taken as a whole, not materially misleading. There is no fact
known to the Company that would reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other
Transaction Documents, or in any other documents, certificates and statements
furnished to the Purchasers for use in connection with the transactions
contemplated hereby and by the other Documents.

 

 

 



 9 

 

 

(n)               Solvency. The Company is Solvent; and shall be Solvent
immediately prior to, and immediately following the Closing Date, after giving
effect to the incurrence of all Indebtedness and all other obligations being
incurred by the Company pursuant hereto and the other Transaction Documents
including, but not limited to, all Liabilities and pursuant to the other
Transaction Documents and the use of the Purchase Price as provided elsewhere
herein.

 

(o)               Affiliate Transactions. Other than as disclosed in the SEC
Reports, the Company has not purchased, acquired or leased any property from, or
sold, transferred or leased any property to, or entered into any other
transaction with (i) any Affiliate, (ii) any officer, director, manager,
stockholder or member of the Company or any Affiliate of any thereof, or (iii)
any member of the immediate family of any of the foregoing, except on terms
comparable to the terms that would prevail in an arms-length transaction between
unaffiliated third parties.

 

(p)               Intellectual Property. The Company has, or has rights to use,
all patents, patent applications, trademarks, trademark applications, service
marks, trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the SEC Reports
as necessary or required for use in connection with its business and which the
failure to so have would reasonably be expected to have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). The Company has not
received a notice (written or otherwise) that any material Intellectual Property
Right has expired, terminated or been abandoned, or is expected to expire or
terminate or be abandoned. The Company has not received, since the date of the
latest audited financial statements included within the SEC Reports, a written
notice of a claim or otherwise has any knowledge that the Intellectual Property
Rights violate or infringe upon the rights of any Person, except as would not
have or reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights. The Company has taken reasonable security measures
to protect the secrecy, confidentiality and value of all of its intellectual
property, except where failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. All
Intellectual Property Rights of the Company are set forth in the SEC Reports.

 

(q)               Variable Rate Transactions. Other than in connection with the
transactions contemplated hereby, the Company has not directly and/or indirectly
entered into, any agreement that (except for the transactions contemplated
hereby) could constitute a, nor has the Company any intention and/or obligation
to enter into any, Variable Rate Transaction.

 

(r)                USA Patriot Act. The Company is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law on October 26, 2001) (the “Act”).
No part of the proceeds of the Notes will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

(s)                Foreign Asset Control Laws. The Company is not a Person named
on a list published by OFAC or a Person with whom dealings are prohibited under
any OFAC Regulations.

 

(t)                 Indebtedness; Liens, Etc. Except for Permitted Indebtedness
and Permitted Liens, the Company has no Indebtedness nor any Liens other than as
disclosed on Schedule 3.1(t).

 

(u)               Authorization; Enforcement. All corporate action on the part
of the Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of the Transaction Documents and the
performance of all obligations of the Company under the Transaction Documents
and have been taken on or prior to the date hereof. Each of the Transaction
Documents has been duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by general equitable
principles regardless of whether such enforcement is considered in a proceeding
in equity or at law, (iii) as limited by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies and (iv)
insofar as indemnification and contribution provisions may be limited by
applicable law.

 

 

 



 10 

 

 

(v)               Valid Issuance of Securities. Each of the Notes and the
Warrants has been duly authorized and, when issued and paid for in accordance
with this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens and all restrictions on transfer
other than those expressly imposed by the federal securities laws and vest in
the Purchasers full and sole title and power to the Notes and the Warrants
purchased hereby by the Purchasers, free and clear of all Liens, and
restrictions on transfer other than those imposed by the federal securities
laws. All Commitment Shares, when issued pursuant to the terms hereof and all
Conversion Shares, when issued pursuant to conversion of the Notes, and all
Warrant Shares, when issued pursuant to any exercise of the Warrants, will be
duly and validly issued, fully paid and nonassessable, will be free and clear of
all Liens and vest in the holder full and sole title and power to such
securities. The Company has reserved from its duly authorized unissued Common
Stock, the Required Reserve Amount, which Required Reserve Amount shall be
continuously determined by the Company to ensure that the Required Reserve
Amount is in reserve with the Transfer Agent at all times. The Notes, the
Warrants, the Commitment Shares, the Conversion Shares, and the Warrant Shares
shall sometimes be collectively referred to as the “Securities.”

 

(w)              Offering. The offer and sale of the Notes, the Warrants and the
Commitment Shares, as contemplated by this Agreement, are exempt from the
registration requirements of the Securities Act, and the qualification or
registration requirements of state securities laws or other applicable blue sky
laws. Neither the Company nor any authorized agent acting on its behalf will
take any action hereafter that would cause the loss of such exemptions.

 

(x)               Capitalization and Voting Rights. The authorized capital stock
of the Company and all securities of the Company issued and outstanding are set
forth in the SEC Reports as of the dates reflected therein. All of the
outstanding shares of Common Stock and other securities of the Company have been
duly authorized and validly issued, and are fully paid and nonassessable. Except
as set forth in the SEC Reports, there are no agreements or arrangements under
which the Company is obligated to register the sale of any of the Company’s
securities under the Securities Act. Except as set forth in the SEC Reports, no
shares of Common Stock and/or other securities of the Company are entitled to
preemptive rights and there are no outstanding debt securities and no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock and/or other
securities of the Company or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into or exchangeable for, any shares of capital stock of the
Company other than those issued or granted in the ordinary course of business
pursuant to the Company’s equity incentive and/or compensatory plans or
arrangements. Except for customary transfer restrictions contained in agreements
entered into by the Company to sell restricted securities and/or as set forth in
the SEC Reports, the Company is not a party to, and it has no knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
and/or other securities of the Company. Except as set forth in the SEC Reports,
the offer and sale of all capital stock, convertible or exchangeable securities,
rights, warrants, options and/or any other securities of the Company when any
such securities of the Company were issued complied with all applicable federal
and state securities laws, and no current and/or prior holder of any securities
of the Company has any right of rescission or damages or any “put” or similar
right with respect thereto that would reasonably be expected to have a Material
Adverse Effect. Except as set forth in the SEC Reports, there are no securities
or instruments of the Company containing anti-dilution or similar provisions
that will be triggered by the issuance and/or sale of the Securities and/or the
consummation of the transactions described herein or in any of the other
Transaction Documents.

 

(y)               SEC Reports. The Company is current in its filing obligations
under the Exchange Act, including, without limitation, its filings of Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K filed since September 30, 2017 (collectively, the “SEC Reports”). The SEC
Reports, at the time filed with the SEC, did not contain any untrue statement of
a material fact or omit to state any fact necessary to make any statement
therein not misleading. All financial statements included in the SEC Reports
(the “Financial Statements”) have been prepared, if so required, in accordance
with GAAP applied on a consistent basis throughout the periods indicated and
with each other, except that unaudited Financial Statements may not contain all
footnotes required by generally accepted accounting principles. The Financial
Statements fairly present, in all material respects, the financial condition and
operating results of the Company as of the dates, and for the periods, indicated
therein, subject in the case of unaudited Financial Statements to normal
year-end audit adjustments.

 

(z)               Sarbanes-Oxley Act. The Company is in compliance with any and
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof.

 

 

 



 11 

 

 

(aa)             Arbitration, Absence of Litigation. Other than as disclosed in
the SEC Reports, there is no action, suit, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company, the Common Stock or any of the Company’s
officers or directors or 5% or greater stockholders in their capacities as such.

 

(bb)             Material Changes; Undisclosed Events, Liabilities or
Developments. Except as provided in Schedule 3.1(bb), since the date of the
latest audited Financial Statements included in the SEC Reports, except as
specifically disclosed in a subsequent SEC Report filed with the SEC prior to
the date hereof: (i) there has been no event, occurrence or development that has
had or that would reasonably be expected to have a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s Financial Statements pursuant to GAAP or disclosed in
SEC Reports pursuant to SEC rules and/or regulations, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Securities contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its business,
properties, operations, assets or financial condition that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.

 

(cc)            Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any Purchaser or its respective agents or counsel with any information
that constitutes material, non-public information. The Company understands that
each Purchaser may rely on the Transaction Documents, the information included
therein, including, but not limited to, the foregoing representation and the SEC
Reports in purchasing the Notes, the Warrants and the Commitment Shares. All of
the disclosure furnished by or on behalf of the Company to the Purchasers in the
Transaction Documents and/or in the SEC Reports, regarding, among other matters
relating to the Company, its business and the transactions contemplated in the
Transaction Documents, is true and correct in all material respects as of the
date made and does not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The Company acknowledges and agrees that none of the Purchasers does
make nor has made any representations or warranties with respect to the
transactions contemplated in the Transaction Documents other than those
specifically set forth in Section 3.2 hereof.

 

(dd)            No Integrated Offering. Assuming the accuracy of the
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the
issuance and/or sale of the Securities to be integrated with prior offerings of
securities by the Company for purposes of (i) the Securities Act that would
require the registration of any such Securities and/or any other securities of
the Company under the Securities Act, or (ii) any stockholder-approval
provisions of any Trading Market on which any of the securities of the Company
are listed, eligible for quotation and/or designated.

 

(ee)             Bankruptcy Status; Indebtedness. The Company has no current
intention or expectation to file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
applicable representation date. All outstanding material secured and unsecured
Indebtedness (as defined below) of the Company, or for which the Company has
commitments, is set forth in the SEC Reports.

 

(ff)              Regulation M Compliance. The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

 

 



 12 

 

 

(gg)             No Consents, Etc. No direct or indirect consent, approval,
authorization or similar item is required to be obtained by the Company to enter
into this Agreement, the Notes, the Warrants and/or the other Transaction
Documents to which it is a party and to perform or undertake any of the
transactions contemplated pursuant to this Agreement, the Notes, the Warrants
and/or any of the other Transaction Documents to which it is a party.

 

(hh)            Listing of Securities. All Underlying Shares have been approved,
if so required, for listing or quotation on the Trading Market, subject only to
notice of issuance.

 

(ii)               Dilutive Effect. The Company understands and acknowledges
that the number of Conversion Shares issuable upon conversion of the Notes and
the number of Warrant Shares issuable upon exercise of the Warrants, in each
case, pursuant to the terms thereof, will increase in certain circumstances. The
Company further acknowledges that its obligations to issue Conversion Shares
pursuant to the terms of the Notes in accordance with this Agreement and the
Notes and to issue Warrant Shares upon exercise of the Warrants in accordance
with this Agreement and the Warrants are, in each case, absolute and
unconditional regardless of the dilutive effect that any such issuances may have
on the percentage ownership interests of other stockholders of the Company.

 

(jj)                Application of Takeover Protections; Rights Agreement.  The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provisions under the Company’s articles of
incorporation, as amended, or the laws of the jurisdiction of its formation that
are or could become applicable to the Purchasers as a result of the transactions
contemplated by this Agreement and/or the other Transaction Documents,
including, without limitation, the Company’s issuance of the Securities and each
Purchaser’s ownership of the Securities. The Company has not adopted a
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.

 

(kk)             Manipulation of Price. The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result, or that could reasonably be expected
to cause or result, in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.

 

(ll)               DTC Eligible. The Common Stock is DTC eligible and DTC has
not placed a “freeze” or a “chill” on the Common Stock and the Company has no
reason to believe that DTC has any intention to make the Common Stock not DTC
eligible, or place a “freeze” or “chill” on the Common Stock.

 

(mm)           No Delisting from Trading Market. The Common Stock is eligible
for quotation on the Principal Market and the Company has no reason to believe
that the Principal Market has any intention of delisting the Common Stock from
the Principal Market.

 

(nn)             No General Solicitation.  Neither the Company, nor any of its
affiliates, nor, to the knowledge of the Company, any Person acting on its
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. 

 

 

 



 13 

 

 

(oo)            Acknowledgment Regarding each Purchaser’s Purchase of
Securities.  The Company acknowledges and agrees that each Purchaser is acting
solely in the capacity of an arm’s length purchaser with respect to the other
Transaction Documents and the transactions contemplated hereby and thereby and
that such Purchaser is not (i) an officer or director of the Company, (ii) an
Affiliate of the Company or (iii) to the knowledge of the Company, a “beneficial
owner” of more than 10% of the shares of Common Stock (as defined for purposes
of Rule 13d-3 of the Exchange Act.  The Company further acknowledges that each
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by such
Purchaser or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Purchaser’s purchase of the Securities.  The Company
further represents to each Purchaser that the Company’s decision to enter into
the Transaction Documents has been based solely on the independent evaluation by
the Company and its representatives.

 

(pp)            Placement Agent. The Company has engaged A.G.P. / Alliance
Global Partners Corp. to serve as placement agent in connection with the sale of
the Securities to the Purchasers.

 

(qq)            Off-Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off-balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

 

(rr)              Subsidiary Rights.  The Company has the unrestricted right to
vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Subsidiaries as
owned by the Company or any Subsidiary.

 

(ss)             Internal Accounting and Disclosure Controls.  Other than as
disclosed in the SEC Reports, the Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference.  Other than as disclosed in the SEC Reports, the
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15 under the Exchange Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.  Other than as disclosed in the SEC
Reports, during the twelve months prior to a Closing Date, the Company has not
received any notice or correspondence from any accountant relating to any
material weakness in any part of the system of internal accounting controls of
the Company.

 

3.2        Representation and Warranties of Each Purchaser. Each Purchaser,
severally and not jointly, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

 

(a)                Authorization.  Such Purchaser has full power and authority
to enter into this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby and has taken all action
necessary to authorize the execution and delivery of this Agreement, the
performance of its obligations hereunder and thereunder and the consummation of
the transactions contemplated hereby and thereby.

 

(b)               Accredited Investor Status; Investment Experience. Such
Purchaser is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D.

 

 

 



 14 

 

 

(c)               Reliance on Exemptions. Such Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 

(d)               Information. Such Purchaser has been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities, which have been
requested by such Purchaser. Such Purchaser has been afforded the opportunity to
ask questions of the Company. Such Purchaser understands that its investment in
the Securities involves a high degree of risk. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of its Securities.
The Purchaser is relying solely on their own accounting, legal and tax advisors,
and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities.

 

(e)               No Governmental Review. Such Purchaser understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the
Securities, or the fairness or suitability of the investment in the Securities,
nor have such authorities passed upon or endorsed the merits of the offering of
the Securities.

 

(f)                Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which such Purchaser is a party have been duly and
validly authorized, executed and delivered on behalf of such Purchaser and shall
constitute the legal, valid and binding obligations of such Purchaser
enforceable against such Purchaser in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

(g)               Organization and Standing. Such Purchaser is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it was formed.

 

(h)               Brokers or Finders. Other than as disclosed on
Schedule 3.2(h), such Purchaser represents and warrants, to the best of its
knowledge, that no finder, broker, agent, financial advisor or other
intermediary, nor any purchaser representative or any broker-dealer acting as a
broker, are entitled to any compensation in connection with the transactions
contemplated by this Agreement or the transactions contemplated hereby.

 

(i)                 Ability to Perform. There are no actions, suits, proceedings
or investigations pending against such Purchaser or such Purchaser's assets
before any court or governmental agency (nor is there any threat thereof) that
would impair in any way such Purchaser's ability to enter into and fully perform
its commitments and obligations under this Agreement or the transactions
contemplated hereby.

 

(j)                 Certain Transactions and Confidentiality. Each Purchaser has
not directly or indirectly, nor has any Person acting on behalf of or pursuant
to any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other Person representing the Company
setting forth the material terms of the transactions contemplated hereunder and
ending immediately prior to the execution hereof. Notwithstanding the foregoing,
in the case of a Purchaser that is a multi-managed investment vehicle, whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement. Other than to
other Persons party to this Agreement or to such Purchaser's representatives,
including, without limitation, its officers, directors, partners, legal and
other advisors, employees, agents and Affiliates, such Purchaser has maintained
the confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

 

 

 



 15 

 

 

(k)               Transfer or Resale. Such Purchaser understands that (i) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) such Purchaser
shall have delivered to the Company an opinion of counsel, in a form reasonably
acceptable to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) such Purchaser provides the Company
with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act, as amended, (or a successor rule thereto) (collectively, “Rule 144”); (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and, further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person) through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) except as otherwise provided in the
Transaction Documents, neither the Company nor any other Person is under any
obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. Notwithstanding the foregoing, the Securities may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and
such Purchaser in effecting a pledge of Securities shall not be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document,
including, without limitation, this Section 3.2(k).

 

(l)                 Legends. Such Purchaser understands that the certificates or
other instruments representing the Securities, except as set forth below, shall
bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at DTC, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the Securities Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that such sale, assignment or transfer of the Securities
may be made without registration under the applicable requirements of the
Securities Act, or (iii) the Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A. The Company shall cause its counsel to issue
a legal opinion to the Transfer Agent if required by the Transfer Agent to
effect the removal of the legend hereunder. The Company shall be responsible for
the fees of its transfer agent and all DTC fees associated with such issuance.

 

(m)             Lock-Up Agreements. Each Purchaser covenants, severally and not
jointly, to execute and deliver a two (2)-month lock-up agreement in the
customary form as requested by an underwriter in connection with a Qualified
Offering. This covenant is conditioned upon the execution and delivery of the
same lock-up agreement by the Company's management.

 

 

 



 16 

 

 

ARTICLE 4
COVENANTS

 

4.1        Affirmative Covenants. Commencing on the initial Closing Date and
until all the Liabilities under the Notes are paid in full, the Company
covenants and agrees that:

 

(a)               Financial Statements and Certificates. While any amounts are
owed to a Purchaser from the Company (including, but not limited to, any
Liability), the Company will furnish the following to such Purchaser, all in
form and scope acceptable to such Purchaser, unless such information is included
in the Company’s most recent SEC Reports:

 

(i)            within 90 days after the close of each fiscal year of the
Company, a copy of the annual report of the Company, consisting of a balance
sheet, statement of operating results and retained earnings, statement of cash
flows and notes to financial statements, profit and loss statement and statement
of changes in financial position of the Company, prepared in conformity with
GAAP, duly audited by an independent registered public accounting firm selected
by the Company and not unreasonably disapproved by the Purchasers;

 

(ii)           within 45 days after the end of each fiscal quarter, a copy of an
unaudited financial statement of the Company prepared in the same manner as the
report referred to in paragraph (i) above signed by the principal accounting
officer of the Company and consisting of a balance sheet as at the close of such
fiscal quarter and statements of earnings and cash flows for such fiscal quarter
and for the period from the beginning of such fiscal year to the close of such
fiscal quarter;

 

(iii)          a duly completed compliance certificate, dated the date of such
financial statements and certified as true and correct by the chief executive
officer and chief financial officer of Company, stating that the Company has not
become aware of any Event of Default that has occurred and is continuing or, if
there is any such Event of Default describing it and the steps, if any, being
taken to cure it;

 

(iv)       copies of any and all reports, examinations, notices, warnings and
citations issued by any governmental or quasi-governmental (whether federal,
state or local), unit, agency, body or entity with respect to the Company that
would reasonably be expected to have a Material Adverse Effect; and

 

(v)          such other information as the Purchasers from time to time
reasonably request.

 

(b)               Books, Records and Inspections. Company shall (i) maintain
complete and accurate books and records; (ii) permit access by each Purchaser
and its agents and/or representatives to such books and records as they relate
to this Agreement, the Securities, and/or the other Transaction Documents; and
(iii) permit such persons, upon two (2) days’ prior written notice, to inspect
the properties, whether real or personal, and operations of the Company.

 

(c)               Insurance. The Company shall maintain such insurance as may be
required by law and such other insurance to the extent and such hazards and
liabilities as is customarily maintained by companies similarly situated. All
property insurance policies shall, within thirty (30) days following the Closing
Date, contain Purchaser loss-payable clauses in form and substance reasonably
satisfactory to the Purchasers, naming each Purchaser as a Purchaser loss-payee,
mortgagee and/or additional insured, as its interest may appear, and providing
that such policies and Purchaser loss-payable clauses may not be canceled,
amended or terminated unless at least thirty (30) days (or ten (10) days in the
case of non-payment of premiums) prior written notice thereof has been given to
the Purchasers. All insurance proceeds received by any Purchaser pursuant to the
Security Agreement may be retained by such Purchaser, in its sole discretion,
for application to the payment of the Liabilities as the Purchaser may
determine.

 

(d)               Taxes and Liabilities. The Company shall pay when due all
material taxes, assessments and other liabilities except as contested in good
faith and by appropriate proceedings and for which adequate reserves in
conformity with GAAP have been established.

 

 

 



 17 

 

 

(e)               Maintenance of Business; Company Names. The Company shall (i)
keep all property and systems useful and necessary in its business in good
working order and condition, (ii) preserve its existence, rights and privileges
in the jurisdiction of its organization or formation, as set forth on the SEC
Reports and become or remain, and cause each of its Subsidiaries to become or
remain, duly qualified and in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary, (iii) not operate in any
business other than a business substantially the same as the business as in
effect on the date of this Agreement; provided, however, that it may change its
jurisdiction of organization or formation establishment upon thirty (30) days’
prior written notice to the Purchasers. The Company shall give Purchasers thirty
(30) days’ prior written notice before the Company changes its name or does
business under any other name.

 

(f)                Employee Benefit Plans, Etc. The Company shall (i) maintain
each plan and/or each employee benefit plan as to which it may have any
liability in substantial compliance with all applicable requirements of law and
regulations; (ii) make all payments and contributions required to be made
pursuant to such Plans and/or plans in a timely manner; and (iii) neither
establish any new Plan and/or employee benefit plan, agree or contribute to any
Plan and/or multi-employer plan nor amend any existing Plan and/or employee
pension benefit plan in a manner that would increase its obligation to
contribute to such Plan and/or plan.

 

(g)               Good Title. The Company shall at all times maintain good and
marketable title to all of its assets necessary for the operation of its
business.

 

(h)               Maintenance of Intellectual Property Rights. The Company will
take all reasonable action necessary or advisable to maintain all of the
Intellectual Property Rights of the Company that are necessary or material to
the conduct of its business in full force and effect.

 

(i)                Locations. The Company shall give the Purchasers thirty (30)
days’ prior written notice of a change in its jurisdiction of organization or
the location of its Chief Executive Office or sole place of business or
principal residence.

 

(j)                 Securities Law Disclosure; Publicity. (i) No later than 9:30
am (EDT) on the first Trading Day after the date hereof and after each closing
of the transactions contemplated hereby, the Company shall issue a Current
Report on Form 8-K (the “Current Report”) disclosing the material terms of the
transactions contemplated hereby, and including the Transaction Documents
required to be included in such Current Report as exhibits thereto, within the
time required by the Exchange Act. The Company represents to the Purchasers
that, as of the issuance of the first such Current Report, the Company shall
have publicly disclosed all material, non-public information delivered to the
Purchasers, if any, as of such time by the Company, or any of its respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. The Company shall afford each
Purchaser and its counsel with a reasonable opportunity to review and comment
upon, shall consult with each Purchaser and its counsel on the form and
substance of, and shall give due consideration to all such comments from each
Purchaser and its counsel on, any press release, SEC filing or any other public
disclosure made by or on behalf of the Company relating to such Purchaser, the
Transaction Documents and/or the transactions contemplated by any Transaction
Document, prior to the issuance, filing or public disclosure thereof, and the
Company shall not issue, file or publicly disclose any such information to which
any Purchaser shall reasonably object, unless required by law. For the avoidance
of doubt, the Company shall not be required to submit for review any such
disclosure contained in periodic reports filed with the SEC under the Exchange
Act if it shall have previously provided the same disclosure for review in
connection with a previous filing. Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Purchaser, or include the name of
any Purchaser in any filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of such Purchaser, except: (a)
as required by federal securities law in connection with the filing of final
Transaction Documents with the Commission and (b) to the extent such disclosure
is required by law or Trading Market regulations, in which case the Company
shall provide the Purchasers with prior notice of such disclosure permitted
under this clause (b).

 

 

 



 18 

 

 

               (ii)            Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, which
shall be disclosed pursuant to Section 4.1(j)(i), and any notice required to be
made pursuant to Sections 4.1(k) and 4.2(d) hereof or any Transaction Document,
to which notices the Holders hereby consent, the Company covenants and agrees
that neither it, nor any other Person acting on its behalf, will provide any
Purchaser or its agents or counsel with any information that constitutes, or
that the Company reasonably believes constitutes, material non-public
information, unless prior thereto such Purchaser shall have consented to the
receipt of such information and agreed with the Company to keep such information
confidential. The Company understands that each Purchaser may be relying on the
foregoing covenant in effecting transactions in securities of the Company.

 

(k)               Notices. The Company shall, after receipt of knowledge
thereof, give prompt written notice to the Purchasers of:

 

(i)            the occurrence of any Event of Default or any event that with the
passage of time or the giving of notice or both would become an Event of
Default;

 

(ii)           any litigation, investigation or proceeding that may exist at any
time between the Company and any governmental authority that, in either case, if
not cured or if adversely determined, as the case may be, would reasonably be
expected to have a Material Adverse Effect;

 

(iii)         any litigation or proceeding affecting the Company (A) in which
the amount involved is $100,000 or more, (B) in which injunctive and/or other
equitable relief is sought and/or (C) that relates to any Purchaser, any
Transaction Document and/or any of the transactions contemplated by any
Transaction Document;

 

(iv)         any Lien (other than security interests created hereby or Permitted
Liens) and/or any Indebtedness other than Indebtedness related to the
Transaction Documents or Permitted Indebtedness; and

 

(v)          Any matter, development and/or event that has had or would
reasonably be expected to have a Material Adverse Effect, including any such
matter arising from: any breach or non-performance of, or any default or event
of default under the Transaction Documents and/or any other material agreements
that the Company is a party to and/or any of its property is bound by.

 

Each notice pursuant to this Section 4.1(k) shall be accompanied by a statement
of the Company setting forth details of the occurrence referred to therein and
stating what action the Company proposes to take with respect thereto.

 

(l)                 Environmental Laws. The Company shall (i) comply in all
material respects with, and endeavor to ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and endeavor to ensure that all tenants and subtenants obtain and
comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, and (ii) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all governmental authorities regarding Environmental
Laws.

 

(m)             Further Assurances. The Company shall, from time to time execute
and deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take such actions, as each Purchaser may
reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Transaction Documents. Upon the
exercise by any Purchaser of any power, right, privilege or remedy pursuant to
this Agreement or the other Transaction Documents that requires any consent,
approval, recording, qualification or authorization of any governmental
authority, the Company will execute and deliver, or will cause the execution and
delivery of, all applications, certifications, instruments and other documents
and papers that such Purchaser may be required to obtain from the Company for
such governmental consent, approval, recording, qualification or authorization.

 

 

 



 19 

 

 

(n)               Reservation of Shares.  Notwithstanding anything to the
contrary herein, the Company shall not be required to reserve any shares of
Common Stock from its duly authorized shares of Common Stock for issuance in
connection with the transactions contemplated hereby; provided, however, that
from and after September 1, 2018, and for so long as any Securities are owned
beneficially and/or of record by any Purchaser or any transferee thereof, the
Company covenants and agrees that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock a number of
shares of Common Stock at least equal to (the “Required Reserve Amount”) (i) (a)
400% multiplied by (b) the Required Minimum (as defined below) plus (ii) the
quotient of (A) the sum of all shares of Common Stock issuable upon exercise of
all Warrants and/or other warrants owed by the Purchasers or any transferee
thereof, divided by (B) the Exercise Price (as defined in the Warrants) then
applicable, for the sole purpose of issuance upon conversion of the Notes,
payment of interest on the Notes and exercise of the Warrants, free from
preemptive rights or any other actual contingent purchase rights of Persons
other than the applicable Purchaser (and any other holders of any Notes and/or
Warrants transferred from a Purchaser). The Company covenants that all shares of
Common Stock that shall be so issuable shall, upon issue, be duly authorized,
validly issued, fully paid and nonassessable, and, at such times as a
registration statement covering such shares is then effective under the
Securities Act, will be registered for public resale in accordance with such
registration statement.  For purposes of this Agreement, the “Required Minimum”
shall mean the quotient obtained by dividing the sum of (A) (i) all outstanding
Indebtedness represented by the Notes, (ii) all interest thereon (whether
accrued or not), and (iii) and/or other amounts owed under the Transaction
Documents, including Liabilities to the Purchasers from the Company (including
but not limited to Late Fees, and liquidated damages), by (B) the lower of (i)
the Conversion Price (as defined in the Notes) then applicable or (ii) the
Alternate Conversion Price, as the case may be. The Company shall be required to
calculate the Required Minimum on the first Trading Day of each month that any
Securities are outstanding and provide such calculation to each Purchaser and
the Transfer Agent promptly.  For purposes of calculating the Required Minimum,
the Company shall assume that all outstanding principal of all Notes will remain
outstanding until the applicable Maturity Date as defined in the Notes.

 

(o)               Registration Rights. The Company hereby grants the following
registration rights to the Purchasers:

 

(i)            At any time after an Event of Default on the Note, upon notice of
such Event of Default by the Purchasers to the Company (the “Notice Date”), the
Company shall prepare and file with the Commission a registration statement (the
“Registration Statement”) under the Securities Act registering all Securities
covered by the Transaction Documents (the “Registrable Securities”).

 

(ii)           Registration Procedures. The Company will, as expeditiously as
possible:

 

a.                  subject to the timelines provided in this Agreement, (x)
prepare and file with the Commission a Registration Statement required by
Section 4.1(o) with respect to such Registrable Securities and use its
commercially reasonable efforts to cause such Registration Statement to become
and remain effective no later than thirty (30) days after the Notice Date for
the period of the distribution contemplated thereby, (y) promptly provide to
each Purchaser copies of all filings and Commission letters of comment and
notify each Purchaser (by telecopier, by PDF and by e-mail addresses provided by
such Purchaser) on or before the second (2nd) Business Day thereafter that the
Company receives notice that (A) the Commission has no comments or no further
comments on the Registration Statement, and (B) the Registration Statement has
been declared effective.

 

b.                  prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective
until such Registration Statement has been effective for a period of one (1)
year, and comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Securities covered by such Registration
Statement in accordance with the Purchasers’ intended method of disposition set
forth in such Registration Statement for such period;

 

c.                   furnish to each Purchaser, at the Company’s expense, such
number of copies of the Registration Statement and the prospectus included
therein (including each preliminary prospectus) as such persons reasonably may
request in order to facilitate the public sale or the disposition of the
Registrable Securities covered by such Registration Statement, or make them
electronically available;

 

d.                  as applicable, list or make available for quotation the
Registrable Securities covered by such Registration Statement with the Principal
Market;

 

 

 



 20 

 

 

e.                   notify each Purchaser within two (2) Business Days of the
happening of any event of which the Company has knowledge as a result of which
the prospectus contained in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing, or which becomes
subject to a Commission, state or other governmental order suspending the
effectiveness of the Registration Statement covering any of the Registrable
Securities; and

 

f.                    provide to each Purchaser copies of the Registration
Statement and amendments thereto at least two (2) days prior to the filing
thereof with the Commission.

 

g.                  Expenses. All expenses incurred by the Company in complying
with Section 4.1(o), including, without limitation, all registration and filing
fees, printing expenses (if required), fees and disbursements of the Company
counsel and independent public accountants for the Company, fees and expenses
(including reasonable counsel fees) incurred in connection with complying with
state securities or “blue sky” laws, fees of FINRA, and fees of transfer agents
and registrars are herein called “Registration Expenses.” All underwriting
discounts, selling commissions and transfers applicable to the sale of
Registrable Securities are herein called “Selling Expenses.” The Company will
pay all Registration Expenses in connection with any Registration Statement
described in Section 4.1(o). Selling Expenses in connection with each such
Registration Statement shall be borne by each Purchaser.

 

(p)               Certain Transactions and Confidentiality.

 

(i)            Each Purchaser, severally and not jointly with the other
Purchasers, covenants that neither it, nor any Affiliate acting on its behalf or
pursuant to any understanding with it will execute any purchases or sales,
including Short Sales, of any of the Company’s securities during the period
commencing with the execution of this Agreement and ending at such time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial Current Report as described in Section 4.1(j). Each
Purchaser, severally and not jointly with the other Purchasers, covenants that,
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to the initial Current Report as described in
Section 4.1(j), such Purchaser will maintain the confidentiality of the
existence and terms of this transaction and the information included in the
Transaction Documents and the Disclosure Schedules. Notwithstanding the
foregoing, and notwithstanding anything contained in this Agreement to the
contrary, the Company expressly acknowledges and agrees that (A) no Purchaser
makes any representation, warranty or covenant hereby that it will not engage in
effecting transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.1(j), (B) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.1(j) and (C) no Purchaser shall have any duty of confidentiality or
duty not to trade in the securities of the Company to the Company or its
Subsidiaries after the issuance of the initial press release as described in
Section 4.1(j); provided, however, each Purchaser agrees, severally and not
jointly with any other Purchasers, that such Purchaser will not enter into any
Net Short Sales (as hereinafter defined) from the period commencing on the
Closing Date and ending on the date that such Purchaser no longer holds any
Notes or Warrants.  For purposes of this Section 4.1(p), a “Net Short Sale” by
any Purchaser shall mean a sale of Common Stock by such Purchaser that is marked
as a short sale and that is made at a time where there is no equivalent
offsetting long position in Common Stock held by such Purchaser. For purposes of
determining whether there is an equivalent offsetting long position in Common
Stock held by the Purchaser, Underlying Shares that have not yet been converted
pursuant to the Notes and Warrant Shares that have not yet been exercised
pursuant to the Warrants shall be deemed to be held long by the Purchaser, and
the amount of shares of Common Stock held in a long position shall be all
unconverted Underlying Shares and unexercised Warrant Shares (subject, however
to all exercise and conversion limitations included in the Warrants and the
Notes) issuable to such Purchaser on such date, plus any shares of Common Stock
or Common Stock Equivalents otherwise then held by such Purchaser.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle, whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement. For the avoidance of doubt, except as described in
Section 4.1(p)(ii) below, no Purchaser shall perform a Net Short Sale.

 

 

 



 21 

 

 

(ii)           Notwithstanding anything to the contrary contained in
Section 4.1(p)(i) above, in the event that the Company does not or is unable to
honor a Notice of Conversion in connection with any Purchaser of the Notes
(subject to the Company’s obligations to honor a notice of conversion as set
forth in the Notes), then such Purchaser, in each case, shall be entitled to
perform a Net Short Sale. In the event that the Company subsequently honors a
notice of conversion within two (2) Trading Days after the time permitted under
the Notes or the applicable certificate of designation, as amended (the “Default
Cure”), then such Purchaser must close out the Net Short Sale within three (3)
Trading Days of such Purchaser’s receipt of written notice from the Company of
the Default Cure.

 

(q)               Most Favored Nation Status. From the date hereof through the
date that no Securities issued in this offering are outstanding, in the event
that the Company issues or sells any securities of like tenor, structure, or
kind, if the Purchaser then holding such securities reasonably believes that the
terms and conditions appurtenant to such issuance or sale provide provisions to
such new investors that were not granted to the Purchaser hereunder, upon notice
to the Company by such Purchaser within five (5) Trading Days after the
Company’s disclosure of such issuance or sale, the Company shall amend the terms
of the affected Securities as to such Purchaser only, so as to give such
Purchaser the benefit of such new provisions and/or favored provisions, terms,
rights, or features. The provisions of this Section 4.1(q) will expire
immediately upon the closing of the Uplist, as defined in the Notes.

 

(r)                Right of Participation. For so long as the Notes (or any
portion thereof) remain outstanding, upon any issuance by the Company of Common
Stock, Common Stock Equivalents or Indebtedness for cash consideration, or a
combination of units thereof, including, without limitation, any Permitted
Cross-Over Financing and any Uplist Offering, as defined in the Notes (a
“Subsequent Financing”), the Purchaser shall have the right to participate in up
to an amount of the Subsequent Financing equal $550,000 (the “Participation
Maximum”) on the same terms, conditions and price provided for in the Subsequent
Financing, at a 25% discount to the valuation provided to such investors in the
Subsequent Financing; provided, however, that the Purchaser shall be entitled to
fund its participation using the principal and accrued interest outstanding from
the Notes at the time of such Subsequent Financing; provided further, however,
that the 25% discount to such Subsequent Financing shall not apply to the
Cross-Over Financing.

 

4.2        Negative Covenants. Until all the Liabilities under the Notes are
paid in full, the Company covenants and agrees that:

 

(a)               Restricted Payments. Except to the Purchasers, the Company
shall not directly or indirectly, redeem, defease, repurchase, repay or make any
payments in respect of, by the payment of cash or cash equivalents (in whole or
in part, whether by way of open market purchases, tender offers, private
transactions or otherwise), all or any portion of any Indebtedness, whether by
way of payment in respect of principal of (or premium, if any) or interest on,
such Indebtedness, except for Permitted Indebtedness; provided, however, that,
notwithstanding anything to the contrary provided herein or elsewhere, in no
event shall the Company directly and/or indirectly make any payment to any
officer, director, or 5% or greater beneficial holder of the Company’s voting
stock or Common Stock or an affiliate of the Company and/or any affiliate of any
such person representing the direct and/or indirect repayment of Indebtedness,
premiums and/or interest on Indebtedness, unpaid salaries, unpaid consulting
fees, unpaid expenses, accrued but unpaid interest and/or otherwise, except as
set forth in Schedule 4.2(a).

 

(b)               Restricted Issuances. Except to the Purchasers, the Company
shall not, directly or indirectly, (i) issue any securities and/or Indebtedness
(other than (x) as contemplated by this Agreement and/or the Transaction
Documents or (y) in connection with any Permitted Cross-Over Financing) or (ii)
issue any other securities that would cause a breach or default, an event of
default and/or an Event of Default under any Note and/or any other Transaction
Document.

 

(c)               Restriction on Redemption and Dividends. Except to the
Purchasers, the Company shall not, directly or indirectly, redeem, repurchase or
declare or pay any dividend or distribution on any of its capital stock whether
in cash, stock rights and/or property, except as set forth in the SEC Reports.

 

 

 



 22 

 

 

(d)               Restriction on Transfer of Assets. The Company shall not,
directly or indirectly, sell, lease, license, assign, transfer, spin-off,
split-off, close, convey or otherwise dispose of any assets or rights of the
Company owned or hereafter acquired whether in a single transaction or a series
of related transactions, other than sales, leases, licenses, assignments,
transfers, conveyances and other dispositions of such assets or rights by the
Company in the ordinary course of business; provided, however, that, in the
event that the Company wishes to effect a transaction under this Section 4.2(d),
it shall, prior to undertaking such effort, provide each Purchaser with a
high-level understanding of the objectives and ideal terms of such anticipated
transaction the (“Initial Notice”). No fewer than four (4) Trading Days prior to
the execution of each of a binding term sheet and definitive documentation, the
Company shall deliver to each Purchaser a written notice of any material terms
and/or changes since the prior notice given to the Company and shall include a
term sheet or similar document relating thereto as an attachment. Thereafter,
upon receipt of draft execution copies of such definitive documentation, the
transaction shall be subject to each Purchaser’s consent, which consent will not
be unreasonably withheld. The Company shall file a Current Report on Form 8-K no
later than 9:30 am (EDT) on the next Trading Day following the execution of any
such documentation. Each Purchaser acknowledges that any of the foregoing
information relating to the anticipated transaction may constitute material
non-public information, consents to the receipt such information and agrees not
to transfer any interest in any securities of the Company from the time of the
Initial Notice through that filing of such Form 8-K.

 

(e)               Change in Nature of Business.  The Company shall not, directly
or indirectly, engage in any business substantially different from the business
conducted by the Company on the Closing Date or any business substantially
related or incidental thereto. The Company shall not, directly or indirectly,
modify its corporate structure for any purpose.

 

(f)                Indebtedness. The Company shall not incur or permit to exist
any Indebtedness, except for Permitted Indebtedness.

 

(g)               Liens. The Company shall not create or permit to exist any
Liens or security interests with respect to any assets, whether now owned or
hereafter acquired and owned, except for Permitted Liens.

 

(h)               Guaranties, Loans or Advances. The Company shall not become or
be a guarantor or surety of, or otherwise become or be responsible in any manner
with respect to any undertaking of any other Person, or make or permit to exist
any loans or advances to or investments in any other Person, except for the
endorsement, in the ordinary course of collection, of instruments payable to it
or to its order.

 

(i)                 Violation of Law. The Company shall not violate any law,
statute, ordinance, rule, regulation, judgment, decree, order, writ or
injunction of any federal, state or local authority, court, agency, bureau,
board, commission, department or governmental body if such violation would
reasonably be expected to have a Material Adverse Effect.

 

(j)                 Unconditional Purchase Obligations. The Company shall not
enter into or be a party to any contract for the purchase of any material amount
of materials, supplies or other property or services if such contract requires
that payment be made by it regardless of whether or not delivery is ever made of
such materials, supplies or other property or services.

 

(k)               Use of Proceeds. The Company shall not permit any proceeds of
the Notes to be used either directly or indirectly for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying any margin stock”
within the meaning of Regulation U, as amended from time to time, of the Board
of Governors of the Federal Reserve System.

 

(l)                Hedge Agreements. The Company shall not enter into any hedge
agreement other than hedge agreements entered into in the ordinary course of
business, and not for speculative purposes, to protect against changes in
interest rates or foreign exchange rates.

 

(m)              ERISA. The Company shall not create or become obligated under
any Plan.

 

 

 



 23 

 

 

(n)               No Variable Rate Transactions, Etc. For as long as any Notes
and/or Warrants remain outstanding, the Company shall not, other than in
connection with the transactions contemplated hereby, directly or indirectly,
(i) (A) consummate any exchange of any Indebtedness and/or securities of the
Company for any other securities and/or Indebtedness of the Company, (B)
cooperate with any person to effect any exchange of securities and/or
Indebtedness of the Company in connection with a proposed sale of such
securities from an existing holder of such securities to a third party, and/or
(C) reduce and/or otherwise change the exercise price, conversion price and/or
exchange price of any Common Stock Equivalent of the Company and/or amend any
non-convertible Indebtedness of the Company to make it convertible into
securities of the Company, (ii) issue or sell any of its securities either
(A) at a conversion, exercise or exchange rate or price that is based upon
and/or varies with the trading prices of, or quotations for, the shares of
Common Stock, and/or (B) with a conversion, exercise or exchange rate and/or
price that is subject to being reset on one or more occasions either (1) at some
future date after the initial issuance of such securities or (2) upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock, and/or (iii)
enter into any agreement (including, without limitation, an “equity line of
credit” or an “at-the-market offering”) whereby the Company may sell securities
at a future determined price. Any transaction contemplated in this Section
4.2(n) shall be referred to as a “Variable Rate Transaction.” Each Purchaser
shall be entitled to obtain injunctive relief against the Company to preclude
any Variable Rate Transaction (without the need for the posting of any bond or
similar item, for which the Company hereby expressly and irrevocably waives the
requirement), which remedy shall be in addition to any right of any Purchaser to
collect damages.

 

(o)               Transactions with Affiliates. Except as set forth in
Schedule 4.2(o), the Company shall not directly and/or indirectly enter into,
renew, extend or be a party to, any transaction or series of related
transactions (including, without limitation, lending funds to an Affiliate
and/or borrowing funds from any Affiliate, the purchase, sale, lease, transfer
or exchange of property, securities or assets of any kind or the rendering of
services of any kind) with any officer, director, Affiliate and/or any Affiliate
of such person.

 

(p)               Subsidiaries. Without the consent of the holders of a majority
(by principal) of any Notes then outstanding, which consent shall not be
unreasonably withheld, delayed, denied, or conditioned, the Company shall
neither, and shall not permit any Subsidiary to, create or acquire any
additional Subsidiary nor permit any Subsidiary to, sell, assign or otherwise
dispose of any Equity Interests in any Subsidiary to any Person. Neither the
Company nor any Subsidiary shall have any foreign Subsidiaries.

 

ARTICLE 5


CLOSING CONDITIONS

 

5.1        Closing Conditions of each Purchaser. Each Purchaser’s obligation to
enter into the Transaction Documents and purchase the Notes, the Warrants and
the Commitment Shares at the Closing is subject to the fulfillment of each and
every one of the following conditions prior to or contemporaneously with such
Purchaser entering into the Transaction Documents and purchasing the Notes, the
Warrants and the Commitment Shares at the Closing (unless waived by such
Purchaser in writing in its sole and absolute discretion):

 

(a)               Delivery of Documents. Each Purchaser shall have received from
the Company each of the following (together with all exhibits, schedules, and
annexes to each of the following), in form and substance reasonably satisfactory
to such Purchaser and its counsel and, where applicable, duly executed and
recorded (to the extent required):

 

(i)           certificates of the Chief Executive Officer and Secretary of
Company, certifying as of the Closing Date to (A) copies of the articles of
incorporation and by-laws of the Company, as restated or amended as of the date
of this Agreement; (B) all actions taken and consents made by the Company and
its Board of Directors and stockholders, as applicable to authorize the
transactions provided for or contemplated under this Agreement and the other
Transaction Documents and the execution, delivery and performance of the
Transaction Documents; (C) the names of the directors and officers of the
Company authorized to sign the Transaction Documents, together with a sample of
the true signature of each such Person; (D) that all representations and
warranties of the Company made herein and/or in any of the other Transaction
Documents are true and correct in all respects; (E) that all covenants of the
Company to be fulfilled herein and/or in any of the other Transaction Documents
have been fulfilled and complied with in all respects; and (F) that no default
or Event of Default has occurred or is continuing under this Agreement, any of
the other Transaction Documents, or any of the Company’s material agreements;

 

 

 



 24 

 

 

(ii)           this Agreement;

 

(iii)          the Notes issuable at the Closing;

 

(iv)          the Warrants issuable at the Closing;

 

(v)           the Commitment Shares to be issued within five (5) Business Days
of the Closing;

 

(vi)          the Security Agreement;

 

(vii)         the Subsidiary Guarantee;

 

(viii)        certificates of good standing obtained prior to the Closing for
Company and each Subsidiary in the jurisdiction of each of such Person’s
incorporation or formation, in the principal places in which Company conducts
business and in places in which each such Person owns real estate;

 

(ix)          the Closing Statement attached as Annex A hereto;

 

(x)           the other Transaction Documents and in form and substance
reasonably satisfactory to each Purchaser obtained prior to the Closing; and

 

(xi)         Such other documents, certificates, opinions, instruments and/or
other items reasonably requested by each Purchaser and/or its legal counsel in
connection with the Closing.

 

(b)              Approvals. The receipt by each Purchaser of all governmental
and third-party approvals necessary in connection with the continuing operations
of the Company, the execution and performance of the Transaction Documents and
the transactions contemplated thereby, all of which consents/approvals shall be
in full force and effect.

 

(c)               Additional Conditions. The fulfillment of each and every one
of the following conditions prior to or contemporaneously with the making of the
purchase of the Notes:

 

(i)           Representations and Warranties. Each of the representations and
warranties made by the Company in or pursuant to the Transaction Documents and
all schedules and/or exhibits to this Agreement and/or any of the other
Transaction Documents shall be true and correct in all material respects on and
as of the Closing Date as if made (or given) on and as of such date (except
where such representation and warranty speaks of a specific date, in which case
such representation and warranty shall be true and correct as of such date).

 

(ii)           No Events of Default. (A) Other than as set forth on
Schedule 2.2, no breach, event of default, Event of Default or any other event
that, with the passage of time or the giving of notice or both, would become a
breach, event of default and/or an Event of Default shall have occurred or would
result from the sale of the Notes, the Warrants and the Commitment Shares to
each Purchaser or the performance of any other transaction set forth or
contemplated by any of the Transaction Documents; and (B) no breach, event of
default, Event of Default or any other event that, with the passage of time or
the giving of notice or both, would become a breach, event of default and/or an
Event of Default shall have occurred under any of the Company’s material
agreements.

 

 

 



 25 

 

 

(iii)         Compliance with Laws. The Company shall have complied with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the Company shall have obtained all permits and
qualifications required by any applicable state securities or “Blue Sky” laws
for the offer and sale of the Securities by the Company to the Purchasers).

 

(iv)          No Injunction. No statute, regulation, order, decree, writ, ruling
or injunction shall have been enacted, entered, promulgated, threatened in
writing or endorsed by any court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay the execution and performance of the Transaction Documents
and/or any of the transactions contemplated by the Transaction Documents.

 

(v)          No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any court or governmental authority shall have been commenced
or threatened in writing, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened in writing, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the Transaction Documents and/or any of the
transactions contemplated by the Transaction Documents, or seeking material
damages in connection with such Transaction Documents and/or transactions.

 

(vi)         No Material Adverse Effect. No condition, occurrence, state of
facts or event constituting a Material Adverse Effect shall have occurred and be
continuing.

 

(vii)       Current Public Information. All reports, schedules, registrations,
forms, statements, information and other documents required to have been filed
by the Company with the SEC since January 1, 2017, pursuant to the reporting
requirements of the Exchange Act, including all material required to have been
filed pursuant to Section 13(a) or 15(d) of the Exchange Act, shall have been
filed with the SEC under the Exchange Act.

 

(viii)        No Suspension of Trading in or Notice of Delisting of Common
Stock. Trading in the Common Stock shall not have been suspended and/or halted
by the SEC, the Principal Market or FINRA. The Company shall not have received
any final and non-appealable notice that the listing or quotation of the Common
Stock on the Principal Market shall be terminated on a date certain (unless,
prior to such date certain, the Common Stock is listed or quoted on any other
Trading Market); trading in securities generally as reported on the Principal
Market shall not have been suspended or limited, nor shall a banking moratorium
have been declared either by the U.S. or New York State authorities; there shall
not have been imposed any suspension of electronic trading or settlement
services by the Depository Trust Company (“DTC”) with respect to the Common
Stock that is continuing; the Company shall not have received any notice from
DTC to the effect that a suspension of electronic trading or settlement services
by DTC with respect to the Common Stock is being imposed or is contemplated
(unless, prior to such suspension, DTC shall have notified the Company in
writing that DTC has determined not to impose any such suspension); nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity or crisis that has had or would reasonably be
expected to have a material adverse change in any U.S. financial, credit or
securities market that is continuing.

 

(ix)          Completion of Due Diligence. Each Purchaser shall have completed
its legal, business and financial due diligence of the Company to its full
satisfaction and shall be fully satisfied with the results thereof.

 

 

 



 26 

 

 

5.2        Closing Conditions of Company. The obligation of the Company to sell
and issue the Notes, the Warrants and the Commitment Shares to each of the
Purchasers at the Closing is subject to the fulfillment, to the Company’s
reasonable satisfaction, prior to or contemporary at the Closing, of each of the
following conditions (unless waived by the Company):

 

(a)               Delivery of Documents. The Company shall have received from
each Purchaser each of the following (together with all exhibits, schedules, and
annexes to each of the following), in form and substance reasonably satisfactory
to the Company and its counsel and, where applicable, duly executed:

 

(i)            this Agreement;

 

(ii)           the Security Agreement;

 

(iii)          the Subsidiary Guarantee;

 

(iv)         the other Transaction Documents and in form and substance
reasonably satisfactory to the Company obtained prior to the Closing; and

 

(v)          Such other documents, certificates, opinions, instruments and/or
other items reasonably requested by the Company and/or its legal counsel in
connection with the Closing.

 

(b)               Representations and Warranties. Each of the representations
and warranties made by each Purchaser in or pursuant to the Transaction
Documents and all schedules and/or exhibits to this Agreement and/or any of the
other Transaction Documents shall be true and correct in all material respects
on and as of the Closing Date as if made (or given) on and as of such date
(except where such representation and warranty speaks of a specific date, in
which case such representation and warranty shall be true and correct as of such
date).

 

(c)               Compliance with Laws. Each Purchaser shall have complied with
all applicable federal, state and local governmental laws, rules, regulations
and ordinances in connection with the execution, delivery and performance of
this Agreement and the other Transaction Documents to which it is a party and
the consummation of the transactions contemplated hereby and thereby.

 

(d)               No Injunction. No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
in writing or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of or that would materially modify
or delay any of the transactions contemplated by the Transaction Documents.

 

(e)               No Proceedings or Litigation. No action, suit or proceeding
before any arbitrator or any court or governmental authority shall have been
commenced or threatened in writing, and no inquiry or investigation by any
governmental authority shall have been commenced or threatened in writing,
against the Purchaser, the Company, or any of the officers, directors or
affiliates of each, seeking to restrain, prevent or change the Transaction
Documents and/or any of the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such Transaction
Documents and/or transactions.

 

(f)                Receipt of the Purchase Price. The Company shall receive at
or substantially simultaneously with the Closing, the Purchase Price of each
Purchaser set forth on Schedule 1 hereto (less all of the Purchasers’ Expenses).

 

(g)               Purchaser Waivers. The Purchasers shall have delivered to the
Company a waiver letter with respect to any Events of Default set forth on
Schedule 2.2, in form and substance reasonably satisfactory to the Company.

 

 

 



 27 

 

 

ARTICLE 6
MISCELLANEOUS

 

6.1        No Waiver; Modifications In Writing. No failure or delay on the part
of any Purchaser in exercising any right, power or remedy pursuant to the
Transaction Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof, or the exercise of any other right, power or remedy.
No amendment, modification, supplement, termination or waiver of any provision
of the Transaction Documents, nor any consent by any Purchaser to any departure
by the Company therefrom, shall be effective unless the same shall be in writing
and signed by such Purchaser. Any waiver of any provision of the Transaction
Documents and any consent by any Purchaser to any departure by the Company from
the terms of any provision of the Transaction Documents shall be effective only
in the specific instance and for the specific purpose for which given. No notice
to or demand on the Company in any case shall entitle the Company to any other
or further notice or demand in similar or other circumstances.

 

6.2        Set-Off. Each Purchaser shall have the right to set-off, appropriate
and apply toward payment of any of the Liabilities under the Notes, in such
order of application as such Purchaser may from time to time and at any time
elect, any cash, credit, deposits, accounts, securities and any other property
of the Company which is in transit to or in the possession, custody or control
of such Purchaser, or any agent, bailee, or Affiliate of such Purchaser. The
Company hereby grants to Purchaser a security interest in all such property.

 

6.3        Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile or e-mail if sent
during normal business hours of the recipient; if not, then on the next Business
Day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt:

 

If to Company:

 

Dthera Sciences

7310 Miramar Rd.

Suite 350

San Diego, CA 92126

 

Attention: Edward Cox, Chief Executive Officer

Phone: 858-215-6360

Email: ed@dthera.com

 

With copies to (which shall not constitute notice):

 

Kirton McConkie, P.C.

50 East South Temple Street, Suite 400

Salt Lake City, UT 84111

Attention: C. Parkinson Lloyd, Esq.

Phone: 801-328-3600

Fax No. 801-212-2187

Email: plloyd@kmclaw.com

 

 

 



 28 

 

 

If to Purchasers:

 

To the address on each Purchaser’s signature page.

 

With copies to:

(which shall not constitute notice):

 

Robinson Brog Leinwand Greene Genovese & Gluck P.C.

875 Third Avenue, 9th Floor

New York, New York 10022

Attention: David E. Danovitch, Esq.

Phone: (212) 603-6391

Fax No.: (212) 956-2164

Email: ded@robinsonbrog.com

 

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

 

6.4        Costs, Expenses and Taxes. In addition to any payment of fees or
expenses provided for elsewhere herein, the Company shall pay (i) any broker
fees and commissions pursuant to Schedule 3.2(h), and (ii)any and all stamp,
transfer and other similar taxes payable or determined to be payable in
connection with the execution and delivery of the Transaction Documents agrees
to hold each Purchaser harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes.
If any suit or proceeding arising from any of the foregoing is brought against
any Purchaser, the Company, to the extent and in the manner directed by such
Purchaser, will resist and defend such suit or proceeding or cause the same to
be resisted and defended by counsel approved by such Purchaser. If the Company
shall fail to do any act or thing which each has covenanted and/or agreed to do
under this Agreement and/or any other Transaction Document or any representation
or warranty on the part of the Company contained in this Agreement and/or any
other Transaction Document shall be breached, the such Purchaser may, in its
sole and absolute discretion, do the same or cause it to be done or remedy any
such breach, and may expend its funds for such purpose; and any and all amounts
so expended by such Purchaser shall be repayable to such Purchaser by the
Company immediately upon such Purchaser’s demand therefor, with interest at a
rate equal to eighteen (18%) percent during the period from and including the
date funds are so expended by such Purchaser to the date of repayment in full,
and any such amounts due and owing to such Purchaser shall be deemed to be part
of the Liabilities secured hereunder and under the other Transaction Documents.
The obligations of the Company under this Section 6.4 shall survive the
termination of this Agreement and the discharge of the other obligations of the
Company under the Transaction Documents.

 

6.5        Indemnity

 

(a)               The Company agrees to indemnify, pay and hold harmless each
Purchaser, and such Purchaser’s assignees and affiliates and their respective
officers, directors, employees, agents, consultants, auditors, and attorneys of
any of them (collectively, the “Purchaser Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, claims, costs, expenses and disbursements of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for such
Purchaser Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Purchaser
Indemnitee shall be designated a party thereto) (collectively, “Losses”) that
may be imposed on, incurred by, or asserted against that Purchaser Indemnitee,
in any manner relating to or arising out of any inaccuracy in any representation
or warranty made by the Company, or any breach of any covenant or agreement to
be performed by the Company, under this Agreement and/or the other Transaction
Documents, the consummation of the transactions contemplated by this Agreement
and the other Transaction Documents; provided that the Company shall have no
obligation to a Purchaser Indemnitee hereunder with respect to Losses directly
resulting from the gross negligence or willful misconduct of that Purchaser
Indemnitee, as determined by a court of competent jurisdiction by a final and
nonappealable judgment. The Company shall not be obligated to indemnify the
Purchaser Indemnitees, or have any liability, in excess of the aggregate
Purchase Price paid for the Notes, the Warrants and the Commitment Shares
hereunder.

 

 

 



 29 

 

 

(b)               Each Purchaser jointly and severally agrees to indemnify, pay
and hold harmless the Company, and the Company’s assignees and affiliates and
their respective officers, directors, employees, agents, consultants, auditors,
and attorneys of any of them (collectively, the “Company Indemnitees”) from and
against any and all Losses that may be imposed on, incurred by, or asserted
against that Company Indemnitee, in any manner relating to or arising out of any
inaccuracy in any representation or warranty made by the Purchasers, or any
breach of any covenant or agreement to be performed by the Purchaser, under this
Agreement and/or the other Transaction Documents; provided that no Purchaser
shall have any obligation to a Company Indemnitee hereunder with respect to
Losses directly resulting from the gross negligence or willful misconduct of
that Company Indemnitee, as determined by a court of competent jurisdiction by a
final and nonappealable judgment.

 

6.6        Counterparts; Signatures. This Agreement may be executed in any
number of counterparts, each of which counterparts, once they are executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same agreement. This Agreement
and the Transaction Documents may be executed by any party to this Agreement or
any of the Transaction Documents by original signature, facsimile and/or
electronic signature.

 

6.7        Binding Effects; Assignment. This Agreement shall be binding upon,
and inure to the benefit of, each Purchaser, the Company and their respective
successors, assigns, representatives and heirs. The Company shall not assign any
of its rights nor delegate any of its obligations under Transaction Documents
without the prior written consent of such Purchaser.

 

6.8        Headings. Captions contained in this Agreement are inserted only as a
matter of convenience and in no way define, limit or extend the scope or intent
of this Agreement or any provision of this Agreement and shall not affect the
construction of this Agreement.

 

6.9        Entire Agreement. This Agreement, together with the other Transaction
Documents, contains the entire agreement between the parties hereto with respect
to the transactions contemplated herein and therein and supersedes all prior
representations, agreements, covenants and understandings, whether oral or
written, related to the subject matter of this Agreement and the other
Transaction Documents. The Purchasers make no covenants to the Company,
including, but not limited to, any commitments to provide any additional
financing to the Company.

 

6.10    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
EXCLUSIVELY IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAWS.

 

6.11    Severability of Provisions. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

6.12    Conflict. In the event of any conflict between this Agreement and any of
the other Transaction Documents, the terms and provisions of the Transaction
Documents so chosen by the Purchasers shall govern and control.

 

6.13    Customer Identification - USA Patriot Act Notice; OFAC and Bank Secrecy
Act. Each Purchaser hereby notifies the Company that, pursuant to the
requirements of the Act and such Purchaser’s policies and practices, each
Purchaser is required to obtain, verify and record certain information and
documentation that identifies the Company, which information includes the name
and addresses of the Company and such other information that will allow such
Purchaser to identify the Company in accordance with the Act. In addition, the
Company shall (a) ensure that no person who owns a controlling interest in or
otherwise controls the Company is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by OFAC, the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Notes to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, and cause any of its Subsidiaries to comply, with all
applicable Bank Secrecy Act laws and regulations, as amended.

 

 

 



 30 

 

 

6.14    JURISDICTION; WAIVER. THE COMPANY ACKNOWLEDGES THAT THIS AGREEMENT IS
BEING SIGNED BY THE PURCHASERS IN PARTIAL CONSIDERATION OF THE PURCHASERS’ RIGHT
TO ENFORCE IN THE JURISDICTION STATED BELOW THE TERMS AND PROVISION OF THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS. THE COMPANY IRREVOCABLY CONSENTS TO THE
EXCLUSIVE AND SOLE JURISDICTION IN NEW YORK, NEW YORK AND VENUE IN ANY FEDERAL
OR STATE COURT IN NEW YORK, NEW YORK FOR SUCH PURPOSES AND WAIVES ANY AND ALL
RIGHTS TO CONTEST SAID JURISDICTION AND VENUE AND ANY OBJECTION THAT NEW YORK,
NEW YORK IS NOT CONVENIENT. THE COMPANY WAIVES ANY RIGHTS TO COMMENCE ANY ACTION
AGAINST THE PURCHASERS IN ANY JURISDICTION EXCEPT NEW YORK, NEW YORK. THE
PURCHASERS AND THE COMPANY HEREBY EACH EXPRESSLY WAIVE ANY AND ALL RIGHTS TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THE
PARTIES AGAINST ANY OTHER PARTY WITH RESPECT TO ANY MATTER WHATSOEVER RELATING
TO, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE LOAN, THE TRANSACTION
DOCUMENTS AND/OR THE TRANSACTIONS WHICH ARE THE SUBJECT OF THE TRANSACTION
DOCUMENTS.

 

6.15    SERVICE OF PROCESS. SOLELY TO THE EXTENT PROVIDED BY APPLICABLE LAW,
SHOULD ANY PARTY, AFTER BEING SERVED, FAIL TO APPEAR OR ANSWER TO ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE NUMBER OF DAYS PRESCRIBED BY
LAW AFTER THE DELIVERY OR MAILING THEREOF, SUCH PARTY SHALL BE DEEMED IN DEFAULT
AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY THE COURT AGAINST AS DEMANDED OR
PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.

 

6.16    Survival. The representations, and warranties of the Company and each
Purchaser herein and/or in the other Transaction Documents shall survive the
execution and delivery hereof and the Closing Date; the obligations,
Liabilities, agreements and covenants of the Company and each Purchaser set
forth herein and/or in the other Transaction Documents shall survive the
execution and delivery hereof and the Closing Date, as shall all rights and
remedies of the Company and each Purchaser set forth in this Agreement and/or in
any of the other Transaction Documents.

 

6.17    No Integration. Neither the Company, nor any of its affiliates, nor any
person acting on behalf of the Company or such affiliate, will sell, offer for
sale, or solicit offers to buy or otherwise negotiate with respect to any
security (as defined in the Securities Act) which will be integrated with the
sale and/or issuance of any of the Securities in a manner which would require
the registration of the Securities under the Securities Act, or require
stockholder approval, under the rules and regulations of the Trading Market for
the Common Stock. The Company will take all action that is appropriate or
necessary to assure that its offerings of other securities will not be
integrated for purposes of the Securities Act or the rules and regulations of
the Trading Market, with the issuance of Securities contemplated herein.

 

6.18    No Frustration. From and after the date hereof and so long as the Note
is outstanding, the Company, nor any of its respective officers, employees,
directors, agents or other representatives, will, without the prior written
consent of the Purchaser (which consent may be withheld, delayed or conditioned
in the Purchaser’s sole discretion), effect, enter into, announce or recommend
to its stockholders any agreement, plan, arrangement or transaction (or issue,
amend or waive any security) that would or would reasonably be expected to
restrict, delay, conflict with or impair the ability or right of the Company to
timely perform its obligations under the Transaction Documents.

 

6.19    Finders’ Fees. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction, except as set forth herein. The Company shall indemnify and hold
harmless each Purchaser from any liability for any commission or compensation in
the nature of a finders’ fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.

 

 

 



 31 

 

 

6.20    Rule 144 Availability; Public Information. At all times from the date
hereof through and including the date none of the Securities is outstanding (the
“Required Period”), the Company shall ensure the Purchaser can sell the
Underlying Shares pursuant to and in accordance with Rule 144 under the
Securities Act. If (i) at any time during the Required Period, the Company shall
fail for any reason to satisfy the current public information requirement under
Rule 144(c) under the Securities Act (a “Public Information Failure”), or
(ii) the Company shall fail to take such action as is reasonably requested by
the Purchaser to enable the Purchaser to sell the any of the Securities pursuant
to Rule 144 under the Securities Act (including, without limitation, delivering
all such legal opinions, consents, certificates, resolutions and instructions to
the Company’s transfer agent as may be reasonably requested from time to time by
the Purchaser and otherwise fully cooperate with Purchaser and Purchaser’s
broker to effect such sale of the Securities pursuant to Rule 144 under the
Securities Act) (a “Process Failure”), then, in either case, in addition to the
Purchaser’s other available remedies, the Company shall pay to the Purchaser, as
liquidated damages and not as a penalty, by reason of any such delay in or
reduction of its ability to sell any Underlying Shares, an amount in cash equal
to five percent (5.0%) of the conversion amount of the Notes being requested by
the Purchaser pursuant to a Notice of Conversion (as defined in the Notes) that
such Purchaser is unable to receive shares without a restrictive legend due to a
Public Information Failure or Process Failure, as applicable, to become payable
on such day that such Notice of Conversion is submitted, and on every thirtieth
(30th) day (pro rated for periods totaling less than thirty (30) days)
thereafter until (a) in the case of a Process Failure, the date such Process
Failure is cured, or (b) in the case of a Public Information Failure, the
earlier of (1) the date such Public Information Failure is cured and (2) such
time that such public information is no longer required for the Purchaser to
transfer the Securities pursuant to Rule 144 under the Securities Act.
Notwithstanding the foregoing, the maximum amount of payments that must be paid
by the Company pursuant to this Section 6.20 shall be an amount equal to fifteen
percent (15%) of the conversion amount of the Notes being requested by the
Purchaser pursuant to the Notice of Conversion. The payments to which the
Purchaser shall be entitled pursuant to this Section 6.20 are referred to herein
as “Rule 144 Failure Payments”. Rule 144 Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Rule 144
Failure Payments are incurred and (ii) the third (3rd) Trading Day after the
event or failure giving rise to the Rule 144 Failure Payments is cured.

 

6.21    Termination. This Agreement can be terminated by the mutual written
consent of the Company and the Purchasers.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 

 

 



 32 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

THE COMPANY:

 





Dthera Sciences

 

 

By:    /s/ Edward Cox                         

Name: Edward Cox

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 



 33 

 

 

PURCHASER SIGNATURE PAGES TO Dthera Sciences SECURITIES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:    Ionic Ventures
LLC                                                                                         

 

Signature of Authorized Signatory of Purchaser:      /s/_Keith
Coulston                                    

 

Name of Authorized Signatory:      Keith
Coulston                                                                          

 

Title of Authorized Signatory:
     Partner                                                                                          

 

Email Address of Authorized Signatory:
       keith@ionicventures.com                                                 

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Purchaser:

 

5328 Yacht Haven Grande

Box # 15 / Suite C201

St. Thomas, VI 00802

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 

 

EIN Number: _________________________

 

 

 



 34 

 

